667 S.E.2d 866 (2008)
52 Va. App. 851
David Lee MOORE, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 2648-03-1.
Court of Appeals of Virginia.
November 4, 2008.
In accordance with the order of the Supreme Court of Virginia entered on September 10, 2008, the order of this Court entered on January 9, 2007 withdrawing the opinion previously rendered by this Court on November 22, 2005, vacating the mandate entered on that date, and entering final judgment vacating appellant's conviction of possession of cocaine with intent to distribute and dismissing the indictment on that charge is withdrawn and vacated and the judgment of the trial court is affirmed. See Virginia v. David Lee Moore, ___ U.S. ___, 128 S. Ct. 1598, 170 L. Ed. 2d 559 (2008).
This order shall be published and certified to the trial court.